Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


                                   CIVIL CASE NO. 0:18cv63107



  MATTHEW 25 MINISTRIES, INC.,
  A Florida Not-For-Profit Corporation,

           Plaintiff,

  v.

  RICHARD L. SWEARINGEN, in
  his official capacity as Commissioner
  of the Florida Department of Law
  Enforcement,

           Defendant.

  _________________________________/


                         VERIFIED COMPLAINT FOR DECLARATORY
                                 AND INJUNCTIVE RELIEF


                                  Nature of the Case and Jurisdiction


  1.       This is an action challenging the Constitutionality of certain in-person registration

  requirements contained in Florida Statutes §940.0435 and §775.21 (herein collectively referred to

  as “the Registration Statutes”) under the United States and Florida Constitutions and 42 U.S.C.

  §1983.

  2.       Plaintiff Matthew 25 Ministries, Inc., brings this action on behalf of itself, on behalf of the

  residents of City of Refuge (f/k/a Miracle Village), and as named representatives of a putative class

  comprised of all persons required to register in the State of Florida pursuant to F.S. §940.0435 and



                                                     1
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 2 of 17



  §775.21 (herein collectively referred to as “Persons Required to Register” or “registrants”) who

  are subject to the in-person registration requirements contained in the Registration Statutes.

  3.         Plaintiff bring this civil rights action seeking declaratory and injunctive relief against

  Defendant, Richard L. Swearingen, in his official capacity as Commissioner of the Florida

  Department of Law Enforcement (“FDLE”), to secure the rights of Persons Required to Register

  to be free from deprivations of liberty without due process of law, and to be free from ex post facto

  laws.

  4.         In addition, Plaintiff bring this action to vindicate Persons Required to Register’s right to

  travel as guaranteed by Article I, Section II of the Florida Constitution.

  5.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

  6.         This Court has supplemental jurisdiction over Plaintiffs’ State Constitutional claim

  pursuant to 28 U.S.C. § 1367(a).

  7.         Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

  8.         Venue properly lies within this District under 28 U.S.C. § 1391(b), because Plaintiff is in

  the Southern District of Florida.



                                                       Parties



  9.         Plaintiff is a Florida not-for-profit corporation located in Palm Beach County, Florida.

  10.        As described in Wikipedia1, Plaintiff (a/k/a “Miracle Village) “is a community on Muck

  City Road, about three miles east of Pahokee, Florida, that serves as a haven for registered sex

  offenders. (In 2014, the name was officially changed to City of Refuge, but it is still generally



  1
      https://en.wikipedia.org/wiki/Miracle_Village_(community)

                                                           2
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 3 of 17



  referred to as Miracle Village.) It is arguably "in the middle of nowhere": rural, surrounded by

  sugar cane fields, in the most isolated and poorest part of Palm Beach County, "where no tourist

  ever goes". It is a 40-minute drive to get to a supermarket. The site was chosen because of its

  isolation; given that, the sex offender residence restrictions do not apply.” The complex of 54

  duplexes and six family homes is operated by Matthew 25 Ministries, an organization with the

  stated goal of providing prison aftercare.

  11.    Over 100 Persons Required to Register live at Matthew 25 Ministries. Many are no longer

  on probation but are still subject to the challenged in person reporting requirements contained in

  the Registration Statutes and are harmed by their enforcement, as are tens of thousands of other

  Persons Required to Register across the State of Florida.

  12.    “It has long been settled that an organization has standing to sue to redress injuries

  suffered by its members without a showing of injury to the association itself and without a statute

  explicitly permitting associational standing.” Doe v. Stincer, 175 F. 3d 879 - Court of Appeals,

  11th Circuit 1999. "Even in the absence of injury to itself, an association may have standing solely

  as the representative of its members." Warth v. Seldin, 422 U.S. at 511, 95 S.Ct. 2197, 45 L.Ed.2d

  343 (1975). The Supreme Court of the United States stated that "[t]he association must allege that

  its members, or any one of them, are suffering immediate or threatened injury as a result of the

  challenged action of the sort that would make out a justiciable case had the members themselves

  brought suit… So long as this can be established, and so long as the nature of the claim and of the

  relief sought does not make the individual participation of each injured party indispensable . . .,

  the association may be an appropriate representative of its members, entitled to invoke the court's

  jurisdiction." Id. Plaintiff makes such allegation.

  13.    Defendant, Richard L. Swearingen, is the Commissioner of the Florida Department of Law



                                                    3
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 4 of 17



  Enforcement, which is the state agency organized under Florida Statute §20.01. He is sued in his

  official capacity. Pursuant to Florida Statute §940.0435 the FDLE is charged with enforcement of

  the statute and the registry.



                                           Relevant History



  14.     Florida, like all States and Territories in the United States, has established a registry for

  those deemed “sexual offenders” and “sexual predators”.

  15.     Florida’s sex offender registration laws came into effect on October 1, 1997.

  16.     When first enacted, persons convicted of certain enumerated offenses were required to

  report one-time, in person, to the Sheriff’s office in the county of residence within 48 hours after

  establishing a permanent or temporary residence in Florida.

  17.     If the person’s residence would change, they would have to report, in person, at a drivers’

  license office within 48 hours of any change in residence.

  18.     Short-term vacation or business travel was not considered a change in residence.

  19.     Absent an actual relocation, the only further in person reporting requirements were when

  the individual’s drivers’ license required renewal.

  20.     Substantial changes to the registration statute were made in 1998, and again in 1999, and

  again in 2000, and again in 2002, and again in 2004, and again in 2005, and again in 2006, and

  again in 2007, and again in 2009, and again in 2010, and again in 2012, and again in 2014, and

  again in 2016, and again in 2018.

  21.     These changes have increased the number of offenses requiring registration, increased the

  quantity of information a registrant is required to register and, of specific concern to this action,



                                                    4
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 5 of 17



  increased the number and frequency of reporting requirements that MUST be made in person

  beyond an individual’s regular 90-day or six-month re-registration.

  22.     The 2018 version of the Registration Statute (a copy of which is attached hereto as

  EXHIBIT A) requires that a registrant MUST report in person:

  a.      To the Sheriff, for initial registration within 48 hours of establishing a residence in Florida

  or being released from incarceration (F.S. 943.0435(2)(a); 775.21(6)(e)); and

  b.      Also to the DHSMV, in person, within 48 hours of initial in person registration at the

  Sheriff’s office (F.S. 943.0435(2)(b); 775.21(6)(f)); and

  c.      To the Sheriff, in person, every 6 months or 90 days - depending on offense of conviction

  (F.S. 943.0435(a)-(b); 775.21(8)(a)), so long as the individual is not transient. If the individual is

  transient, regardless of the offense of conviction, they must report in person monthly (F.S.

  943.0435(4)(b)2; 775.21(6)(g)2 b); and

  d.      To the Sheriff, in person, within 48 hours of any change in interstate permanent, temporary

  or transient residence (F.S. 943.0435(7); 775.21(6)(i)). All changes in connection with temporary

  vacation or business travel for three (3) or more days now require in person registration; and

  e.      To the Department of Highway Safety and Motor Vehicles (driver’s license office) AND

  TO THE SHERIFF, in person, within 48 hours of any change in intrastate permanent, temporary

  or transient residence or “each time a sexual offender’s driver license or identification card is

  subject to renewal, and, without regard to the status of the offender’s driver license or identification

  card, within 48 hours after any change in the offender’s permanent, temporary, or transient

  residence” (F.S. 943.0435(4)(a); (6)(g)1). All changes in connection with temporary vacation or

  business travel for three (3) or more days, as of 2018, require in person registration; and

  f.      To the Sheriff, in person, at least 21 days prior to any change in permanent, temporary or



                                                     5
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 6 of 17



  transient residence if said change will be international. All changes in connection with temporary

  international vacation or business travel regardless of duration now require in person registration

  (F.S. 943.0435(7); 775.21775.21 (6)(i)); and

  g.     To the Sheriff, in person, within 48 hours of any change in vehicles owned, which includes

  vehicles owned by any cohabitant or visitor for 5 or more days at the same physical address (F.S.

  943.0435(2)(b)(3); 775.21(6)(a)1.d); and

  h.     To the Sheriff, in person, within 48 hours of establishing a work or school address in

  Florida; and the all encompassing

  i.     To the Sheriff, in person, within 48 hours of any change to any of the individual’s

  registration information.

  23.    In essence, a three day business trip could require a Person Required to Register to take an

  extra day off work so they can accommodate the time it takes to travel to and wait in line so they

  can appear, in person, at both the one registration office designated by their local County Sheriff’s

  office and at a local Driver’s License office.

  24.    Failure to report, in person, for any of the above is a strict liability, third-degree felony,

  punishable by a minimum mandatory sentence of six (6) months’ probation with GPS monitoring,

  and a maximum of five (5) years in prison.

  25.    The 2018 version of the Statute is particularly onerous because it (a) reduced the number

  of days for interstate and intrastate travel that require in person registration (from 5 days to only 3

  days), and (b) it imposed a mandatory minimum sentence for violations.

  26.    The reduction in days in the 2018 statute imposes a greater burden on Plaintiffs because it

  reduces the time buffer they previously had (by 40%) and made compliance impossible in certain

  circumstances because registration offices in most Counties are closed for periods longer than 48



                                                    6
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 7 of 17



  hours. The mandatory minimum sentence to include GPS monitoring, also added in 2018, greatly

  increased the legal jeopardy plaintiffs are put into should they fail to report in person or should in

  person reporting be impossible under the circumstances.



                                        Registration Locations



  27.     To accommodate the reporting requirements that must be made in person to the County

  Sheriffs’, there is only one (1) single designated registration location per County. (See EXHIBIT

  B)2.

  28.     Five of the registration locations are located at County Jails, including Palm Beach County

  - where Plaintiff is located.

  29.     Only 6 of the registration locations are open after-hours (regular work hours) or on

  weekends.

  30.     Reporting at all the other locations must be done weekdays, during business hours and in

  cases where registrants are employed with regular work hours, requiring them to take time off

  work so they can report in person.

  31.     Of all the County registration offices; only four are open 7 days a week. 40 are open five

  days a week, 5 are open four days a week, 7 are open three days a week, 9 are open twice a week,

  two are only open one day per week.

  32.     Plaintiff and its more than 100 resident registrants must report to the Stockade Jail in West

  Palm Beach for in person reporting.

  33.     Plaintiff’s County reporting office is open only Monday through Friday, 8:00AM - 3:45pm.



  2
      https://offender.fdle.state.fl.us/offender/Documents/REREGISTRATIONLOCATIONS.pdf
                                                    7
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 8 of 17



  34.    In 63 of the 67 counties in Florida there will be circumstances where it would be impossible

  to comply with the 48 hour in person registration requirement because there are periods in excess

  of 48 hours when their registration office will not be open. For example; If a registrant in Manatee

  County rents a vehicle on Saturday, he will be unable to comply with F.S. 943.0435(2)(b)(3) which

  requires him to register that vehicle within 48 hours, because their County registration office will

  only re-open on Tuesday. Or, if a registrant living at Matthew 25 Ministries needs to travel to New

  York for a family emergency that occurred on Friday after 3:45 PM, he will be unable to leave

  until Monday morning at the earliest, because he will otherwise be unable to comply with F.S.

  943.0435(7), which requires him to report interstate travel at the Sheriff’s office, in person, within

  48 hours.

  35.    Defendant, in an April 12, 2018 memo to ‘Florida Criminal Justice Agencies’ (see

  EXHIBIT C) recognized that the days and hours available for registrants to report under the

  increased reporting requirements might render the new requirements impossible to comply with

  and may “necessitate a modification in the hours the agency provides registration services.”

  36.    Despite recognizing that compliance might “necessitate” a modification in hours, in

  response to Defendant’s memo no changes have been made to the days and hours available for

  registration to accommodate the new law.

  37.    The Registration Statutes provide no exceptions to accommodate a County’s Sheriffs’

  Office hours or days of operation, the Driver’s License Offices’ hours or days of operation,

  closures for national holidays, natural disasters such as hurricanes or personal emergencies such

  as an unexpected death or illness of a family member or personal hospitalization.

  38.    Violation of the in-person reporting requirement is a third-degree felony carrying a

  mandatory minimum sentence including mandatory GPS monitoring.



                                                    8
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 9 of 17



  39.    The DHSMV offers an online portal through which non-registrants can report address

  changes (https://services.flhsmv.gov/virtualoffice/) but Persons Required to Register cannot make

  changes online as the Statute requires changes be made in person.

  40.    Some registration offices charge a fee to report in person. For example; Duval County

  charges registrants a $25 fee and failure to pay that fee is a Class D offence (Ord. 2005-1498-E, § 1;

  Ord. 2010-836-E, § 4; Ord. 2017-194-E , § 1; Ord. 2017-665-E, § 32).

  41.    Duval County also requires that individuals be subjected to a mandatory pat down search

  every time they report in person. Thus, for a registrant to satisfy the required in person registration

  requirement, they are obligated to consent to being frisked, a deprivation of their right to privacy

  and an action that the Supreme Courts of the United States and of Florida held may only be required

  (absent probable cause) when “a law enforcement officer, for his own protection or the safety of

  others, may conduct a pat down to find weapons that he reasonably believes or suspects are then

  in possession of the person.” State v. Webb, 398 So. 2d 820 - Fla: Supreme Court 1981. see also:

  Terry v. Ohio, 392 U.S. at 21-22, 88 S.Ct. at 1880

  42.    The DHSMV also charges a fee of $6.25 each time an individual appears to report a change

  in person.

  43.    To comply with the in-person requirement, Persons Required to Register residing at

  Matthew 25 Ministries must travel to the designated County registration office, which is a sixty

  (60) mile round-trip taking approximately 45 minutes, each way, for those who have a car.

  44.    For those who do not have a car, the closest access to public transportation is three (3)

  miles away.

  45.    Because the residents at Matthew 25 Ministries live in shared housing (as do many Persons

  Required to Register throughout Florida), they are required to report in person not only for their



                                                    9
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 10 of 17



   own changes but for certain changes in a roommate’s information. For example, if a new person

   moves into a unit or changes vehicles, all three roommates must report in person within 48 hours

   to the registration office to register that vehicle.

   46.     To meet the frequent in person registrations, many residents of Matthew 25 Ministries must

   take time off work since the registration location in Palm Beach County is only open weekdays

   and during work hours.

   47.     Registrants in Duval County, for example, are required to consent to a pat down search,

   whenever registering (see EXHIBIT D) and effective October 1, 2016, Duval County requires

   registrants make an appointment, in advance, for their in person reporting. (see Exhibit E)

   48.     The 2018 Amendment to the Registration Statute is particularly damaging to Plaintiffs and

   Persons Required to Register because it reduced the reportable days for “temporary residences” to

   three (3) days (see EXHIBIT F). Where in prior years, personal or business travel (in addition to

   regular re-registration) would only be required for absences of five or more days, now it’s three

   days, thereby requiring even more frequent in person reporting.



                          Constitutionality of In Person Registration Schemes



   49.     In 2003, Alaska’s registration scheme was challenged to the Supreme Court of the United

   States in Smith v. Doe, 538 US 84 - Supreme Court (2003).

   50.     The Supreme Court upheld the Constitutionality of the Alaska registry, finding, “The

   Alaska statute, on its face, does not require these updates to be made in person. And, as

   respondents conceded at the oral argument before us, the record contains no indication that an

   in-person appearance requirement has been imposed on any sex offender subject to the Act.” Id.



                                                          10
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 11 of 17



   At 101

   51.      The Smith Court found the Alaska statute did not involve an affirmative disability or

   restraint partly due to the fact it does not require in-person updates. Smith, 538 U.S. at 102, 123

   S.Ct. 1140.

   52.      Some state courts have found in-person requirements to be a restraint. See State v. Letalien,

   985 A.2d 4, 18 (Me.2009) (finding that a quarterly, in-person reporting requirement for the

   remainder of an offender's life "is undoubtedly a form of significant supervision by the state" that

   "imposes a disability or restraint that is neither minor nor indirect"); Starkey v. Oklahoma Dept. of

   Corrections, 305 P.3d 1004, 1022 (Okla.2013) (finding that "the affirmative ‘in person’

   registration and verification requirements alone cannot be said to be minor and indirect'"); Doe v.

   State, 189 P.3d 999, 1009 (Alaska 2008) (finding that the registry scheme "compels affirmative

   post-discharge conduct," its "duties are significant and intrusive," and the time periods are

   "intrusive").

   53.      The Pennsylvania Supreme Court distinguished their SORNA from that in Smith v. Doe

   and held that distinction important. (Commonwealth v. Muniz, 164 A. 3d 1189 - Pa: Supreme Court

   2017) finding as they did in Com. v. Perez, 97 A. 3d 747 - Pa: Superior Court (2014) that the

   mandatory in-person verification requirement not only creates an affirmative restraint upon the

   registrant, but also greatly resembles the periodic meetings with probation officers imposed on

   probationers.

   54.      These courts found the minimum in person regular annual or quarterly re-registration to

   constitute an affirmative disability or restraint, but those only consider the minimum number of

   times appellant will have to appear in person, and do not account for the times they must appear

   due to "free choices” including "moving to a new address or changing his appearance[.]"[18] See



                                                     11
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 12 of 17



   42 Pa.C.S. § 9799.15(g); Perez, 97 A.3d at 754.

   55.     Here the Plaintiff is not challenging the regular re-registration for which Persons Required

   to Register must report in person every six months or ninety days, but the extra in person reporting

   they must comply with due to free choices such as changing vehicles, vacation or business travel

   or even involuntary choices, such as a cohabitant changing vehicles or emergency situations, such

   as evacuation for a natural disaster, hospitalization or emergency travel, which can easily be

   reported online or by telephone and supply the State with the exact same information they would

   provide in person.

   56.     These extra in person reporting requirements are in many cases impossible to comply with.

   57.     These extra in person reporting requirements are horribly burdensome, time consuming,

   expensive and inconvenient, without being counterbalanced by any positive effects and for no

   legitimate public safety reason.

   58.     The 6th Circuit, in Does 1-5 v. Snyder, 834 F. 3d 696 - Court of Appeals, 6th Circuit 2016,

   (Certiorari denied) found that, “The requirement that registrants make frequent, in-person

   appearances before law enforcement, moreover, appears to have no relationship to public safety

   at all.” Id. At 705.

   59.     While other circuits have ordinarily held that in-person reporting requirements are not

   considered punitive, those cases considered the regular in person registration and re registration

   but not the myriad of extra conditions which require a registrant to report in person that Florida

   now requires under threat of a third-degree felony carrying a mandatory minimum sentence.

   60.     Action that has the effect of curtailing the freedom to associate is subject to the closest

   scrutiny. NAACP v. Alabama ex rel. Patterson, 357 US 461 - Supreme Court (1958).

   61.     “[T]he "constitutional right to travel from one State to another" is firmly embedded in our



                                                   12
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 13 of 17



   jurisprudence. United States v. Guest, 383 U.S. 745, 757 (1966). Indeed, as Justice Stewart

   reminded us in Shapiro v. Thompson, 394 U.S. 618 (1969), the right is so important that it is

   "assertable against private interference as well as governmental action . . . a virtually unconditional

   personal right, guaranteed by the Constitution to us all." Id., at 643. Saenz v. Roe, 526 US 489 -

   Supreme Court (1999).

   62.    Whenever a fundamental right is being threatened by a law, strict scrutiny shall apply.

   63.    To survive strict scrutiny, the government must prove the challenged law is both narrowly

   tailored and the least-restrictive means available to further a compelling governmental interest.

   64.    The State’s compelling interest in requiring registration is public safety and preventing sex

   offenses. Johnson v. State, 795 So. 2d 82 - Fla: Dist. Court of Appeals, 5th Dist. (2000).

   65.    In person reporting of the very same information which can otherwise be reported online,

   in writing or by telephone, will not prevent sex offenses or promote public safety.

   66.    Requiring individuals to report, in person, often having to take time off work, travel to

   multiple locations (such as the Sheriff and also DHSMV), be subjected to pat down searches, wait

   in long lines and pay fees, is neither narrowly tailored, nor the least-restrictive means for the State

   to collect the information it requires.



                                            Count One
                       The In-Person Component of the Registration Statutes
                             is an Unconstitutional Ex Post Facto Law


   67.    The allegations of paragraphs 1 through 66 are incorporated by reference as if fully set

   forth here.

   68.    The Ex Post Facto Clause of Article I, Section IX of the U.S. Constitution prohibits Florida

   from retroactively increasing an individual’s punishment beyond that authorized by the law in


                                                     13
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 14 of 17



   effect at the time the offense was committed.

   69.     The addition of these multiple in person reporting requirements implemented as part of the

   fourteen amendments to the Registration Statutes over the past 21 years are applied against Persons

   Required to Register irrespective of the date the individual committed the offense.

   70.     Even under probation, Persons Required to Register did not have to report in person to

   their probation officer when travelling for business or vacation.

   71.     Regardless of the legislative intent of the Statute, the retroactive application of the Statute

   on Plaintiff and Persons Required to Register violates the Federal Ex Post Facto Clause because

   its debilitating effects imposes a disability or restraint that is neither minor nor indirect.



                                              Count Two
                             The In-Person Component of the Registration
                                Statutes Violates the First Amendment


   72.     The allegations of paragraphs 1 through 71 are incorporated by reference as if fully set

   forth here.

   73.     The Registration Statutes violate the First Amendment right to freedom of association in

   that it prohibits Persons Required to Register from traveling except upon providing 48 hours’ in

   person notice, where in many cases in person notice is impossible to comply with because the

   State fails to require all County registration locations and Driver’s License offices be open to

   accommodate the required in person notice.




                                                      14
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 15 of 17



                                            Count Three
                            The In-Person Component of the Registration
                                 Statutes Violate the Right to Travel


   74.     The allegations of paragraphs 1 through 73 are incorporated by reference as if fully set

   forth here.

   75.     Article I, Section II of the Florida Constitution guarantees the right to interstate and

   intrastate travel.

   76.     The Statute, with its prohibition on travelling except with 48 hours in person notice, where

   not all Counties and Driver’s License offices afford the opportunity to provide 48 hours in person

   notice inhibits the ability of Persons Required to Register to travel.



                                              Count Four
                                   The In-Person Component of the
                                   Registration Statutes is Irrational


   77.     The allegations of paragraphs 1 through 76 are incorporated by reference as if fully set

   forth here.

   78      Requiring Persons Required to Register to report in person beyond biannual or quarterly

   re-registration and for so many arbitrary reasons does not advance a compelling state interest, is

   not narrowly tailored to achieve any compelling interest and is not the least restrictive manner of

   achieving any such interest.

   79.     The State maintains an online reporting portal for items such as internet identifiers, which

   is available 24/7/365. There is no reason most items that currently require in person reporting,

   such as vacations, business trips or changes in vehicles cannot be reported through a similar

   method online or via telephone.



                                                    15
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 16 of 17




                                          Relief Requested



        WHEREFORE, Plaintiff respectfully requests that the Court:

     a) Declare the provisions of Fla. Stat. § 943.0435 and §775.21 that require Persons Required

        to Register to report in person (aside from regular 90 day or six-month re-registration)

        unconstitutional in violation of the Ex Post Facto Clause of Article I, Section IX of the U.S.

        Constitution; and

     b) Declare the provisions of Fla. Stat. § 943.0435 and §775.21 that require Persons Required

        to Register to report in person (aside from regular 90 day or six-month re-registration)

        unconstitutional in violation of the First Amendment right to freedom of association; and

     c) Declare the provisions of Fla. Stat. § 943.0435 and §775.21 that require Persons Required

        to Register to report in person (aside from regular 90 day or six-month re-registration)

        unconstitutional in violation of Article I, Section II of the Florida Constitution, which

        guarantees the right to interstate and intrastate travel; and

     d) Preliminarily and permanently restrain and enjoin the Defendant, including all of

        Defendant’s officers, agents, servants, employees, attorneys, and other persons in active

        concert or participation with Defendant, from requiring Persons Required to Register to

        report in person (aside from regular 90 day or six-month re-registration); or

     e) Compel Defendant to require all county registration locations and DHSMV offices to

        remain open 24/7/365 to accommodate in person registration; or

     f) Compel Defendant to enable reporting of vehicle changes, business travel, vacation travel

        and other events that currently require in person reporting (aside from regular 90 day or



                                                  16
Case 9:18-cv-81738-DMM Document 1 Entered on FLSD Docket 12/19/2018 Page 17 of 17



        six-month re-registration), via the online system maintained by the Florida Department of

        Law Enforcement or via telephone; and

     g) Award Plaintiffs their costs and fees, including reasonable Attorneys fees, in bringing this

        action; and

     h) Grant such other and further relief as this Court deems just and proper in the circumstances.



   RESPECTFULLY SUBMITTED: December 19, 2018


                                               Ron M. Kleiner, Esq.
                                               Attorney for Plaintiff
                                               Law Offices of Ron M. Kleiner, Esq.
                                               1717 SE 4th Avenue
                                               Ft. Lauderdale, Florida 33316
                                       By:     s/ Ron M. Kleiner
                                               Ron M. Kleiner, Esquire
                                               Florida Bar No. 115139
                                               Tel: 954-540-0170
                                               kleinerlawoffice@gmail.com




                                                 17
